Filed 9/15/14 P. v. Fesagaiga CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                              2d Crim. No. B252195
                                                               (Super. Ct. Nos. 2011016510, 2012011724)
     Plaintiff and Respondent,                                              (Ventura County)

v.

SALAMASINA MOASELMA
FESAGAIGA,

     Defendant and Appellant.



                   In case No. 2011016510 (the 2011 case), Salamasina Moaselma Fesagaiga
(appellant) was charged with possessing for sale, and transporting or selling
methamphetamine (Health & Saf. Code, §§ 11378, 11379, subd. (a)), being under the
influence of a narcotic (Health & Saf. Code, § 11550, subd. (a)), and providing a false
identity to a police officer (Pen. Code, § 148.9, subd. (a)).1 She was also alleged to have
three prior convictions resulting in prison terms. (§ 667.5, subd. (b).) She pled guilty to
possessing methamphetamine for sale and providing false information to a police officer,
and admitted two prior prison term allegations. The trial court subsequently granted
appellant’s motion to withdraw her plea and released her on bail.




         1 All further statutory references are to the Penal Code unless otherwise stated.
               In case No. 2012011724 (the 2012 case), appellant was charged with two
counts of forgery (§ 470, subd. (d)), three counts of identity theft (§ 530.5, subd. (a)), and
three counts of fraudulent use of an access card (§ 484g), with an allegation that she
committed the offenses while on bail (§ 12022.1, subd. (b)). She was also alleged to have
three prior convictions resulting in prison terms. (§ 667.5, subd. (b).)
               Appellant pled guilty to transporting methamphetamine in the 2011 case,
and to one count of forgery in the 2012 case. She admitted two prior prison term
allegations in each case, and also admitted the out-on-bail allegation in the 2012 case. In
the 2011 case, the trial court struck one prior prison term enhancement and sentenced
appellant to two years in jail for transporting methamphetamine, with a one-year prior
prison term enhancement. In the 2012 case, the court struck all of the enhancements and
sentenced appellant to two years for forgery, to be served concurrently with her sentence
in the 2011 case.
               In May 2011, police officers stopped appellant’s car for a sound
amplification violation. (Veh. Code, § 27007.) She told the officers there was
methamphetamine in the car. The officers located and retrieved several bags of
methamphetamine.
               In October 2011, appellant wrote and cashed two checks on a bank account
that was not hers. She also used an ATM card connected to the account.
               We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues and requesting that
we independently examine the record pursuant to People v. Wende (1979) 25 Cal. 3d 436.
               We advised appellant in writing that she had 30 days within which to
personally submit any contentions or issues she wished to raise on appeal. Appellant did
not respond.




                                              2
              We have examined the record and are satisfied that appellant's attorney has
fully complied with the responsibilities of counsel and that no arguable issue exists.
(People v. Wende, supra, 25 Cal.3d at p. 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             3
                             Charles W. Campbell, Judge

                          Superior Court County of Ventura
                         ______________________________

             California Appellate Project, Jonathan B. Steiner, Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant and Appellant.
                No appearance for Plaintiff and Respondent.




                                           4